DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Claim 1 is amended.
Claims 5-10 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. The applicant argues that Fruchtbaum does not teach “wherein the minimum extraction level corresponds to the maximum concentration and/or density value selected…”. This argument is not persuasive because the claims are directed to a reactor (system), not a method. Therefore, method steps only add patentable weight to the extent that the prior art system must be capable of the same method. Further the claims states “extraction means capable of extracting sludge at variable levels between the minimum extraction level and the maximum extraction level, wherein the minimum extraction level…” Therefor the claims only require extraction means capable of extracting between two levels. As Fruchtbaum teaches a submersible pump this limitation is met. The applicant argues that “the claimed method allows for the avoidance of extraction of the struvite…Nothing in Fruchtbaum would lead one of ordinary skill in the art to do anything other than extract, with a pump, any solid detected…” This argument is not persuasive because there is not a “claimed method.” The claims are directed to a reactor, not a method of operation. Therefore the prior art does not need to disclose the method and only needs to disclose the claimed structural features of the reactor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “various levels, each being defined by a sludge concentration and/or density”. It is not clear if “levels” is limited to heights or depths of sludge or any distinction “defined by a sludge concentration and/or density.”
	The claim refers to “measurement means capable of measuring…at various levels…” It is not clear if “levels” is referring to heights or sludge concentrations. For the purposes of examination “levels” will be interpreted as heights.
	The claim refers to “the minimum extraction level” and “the maximum extraction level.” There is insufficient antecedent basis for these limitations within the claims.

Regarding Claim 3:
	The claim uses the phrase “in particular.” This phrase renders the claim indefinite because it is not clear if the limitations that follow are required by the claim or not. Limitations following the phrase “in particular” will be interpreted as optional.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruchtbaum et al. (US 5,490,920 A).

Regarding claim 1, Fruchtbaum teaches a reactor (a continuous gravity sedimentation unit 10 comprising a basin 12) (see Fig. 1, 5 and 7) for the biological treatment of wastewater (for an apparatus claim, the functional limitations “for the biological treatment of wastewater” do not patentably distinguish the claimed invention from the prior art structure), comprising: 
a chamber (the space within the basin 12) capable of containing a mixture of wastewater and sludge comprising various levels, each level being defined by a sludge concentration and/or density (these functional limitations do not patentably distinguish the claimed invention from the prior art structure, however the basin 12 with wastewater and accumulated solids 37 which form various strata reads on the chamber containing a mixture of wastewater and sludge comprising various levels, where each level is interpreted to be inherently defined by a sludge concentration and/or density because the solids are accumulated due to gravity settling) (see Fig. 1 and 5; col. 3, lines 57-58; col. 1, line 14 and col. 5, lines 40-41);
means for determining a minimum level and a maximum level of sludge extraction in the chamber, comprising:
measurement means capable of measuring the sludge concentration and/or density at various levels of a mixture of wastewater and sludge (probe which senses solids) (see col. 5 lines 35-40); 
selection means connected to the measurement means, the selection means being able to verify whether or not measurements of the measurement means correspond to sludge to be extracted according to a maximum sludge concentration and/or density value and a minimum sludge concentration and/or density value (associated control loop or mental processing) (see col. 5 lines 35-40); 
extraction means (the 35 USC § 112(f) corresponding structure for “extraction means” is an extractor (such as a pump, a tube or tubes, a hose, or a reservoir), and a variation means, and the corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G) capable of extracting sludge at variable levels between the minimum extraction level and the maximum extraction level (a pump 14 attached by cable 52 to winch 54, the pump suction being vertically positioned in a layer of accumulated solids) (see col. 3, lines 10-11; col. 5, line 15-17 and 34-35), wherein the minimum extraction level corresponds to the maximum concentration and/or density value selected and is above a level of sludge containing activated carbon particles and/or struvite, and wherein the maximum extraction level corresponds to the minimum concentration and/or density (claims only require the extraction means to be capable of extracting sludge at a variable level, as the pump of Fruchtbaum is movable in the vertical direction, this limitation is met).

Regarding claim 2, Fruchtbaum teaches the reactor as claimed in claim 1, further comprising recycling means (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40) (see Fruchtbaum, col. 4, lines 52-53) (the 35 USC § 112(f) corresponding structure for “recycling means” is a conduit, or equivalents thereof (see instant Specification, para. 0114-0116, 0123 and 0142, and Fig. 1, 2A-2E and 3A-3B)) capable of recycling the extracted sludge into the chamber (the pump 14, a discharge outlet 38 of the pump, and/or a flexible conduit or hose 40 of Fruchtbaum are all capable of these functional limitations).

Regarding claim 3, Fruchtbaum teaches the reactor as claimed in claim 1, the extraction means comprising: 
an extractor comprising at least a first portion having at least one opening inside the chamber (the suction inlet 36 of pump 14) (see Fruchtbaum, Fig. 1) and a second portion capable of causing the sludge to exit said chamber (a conduit 40 has an end 42 positioned over the slurry discharge channel 40) (see Fruchtbaum, Fig. 1); 
variation means (the 35 USC § 112(f) corresponding structure for “variation means” is a winch to control a cable or chain, a motor to rotate the extractor, a screw to drive vertical movement of the extractor opening, a motor to drive vertical movement of the extractor, a motor to drive rotational movement of an extractor component, a set of valves, or equivalents thereof (see instant Specification, para. 0125 and 0129-0135, and Fig. 2A-2G)) capable of varying the position of the opening of said extractor, in particular the level of said opening between the minimum extraction level and the maximum extraction level (the winch 54 adjusts the height of the pump by drawing in or letting out the cables 104 from a winch(es) in the support as in Fig. 1-2) (see Fruchtbaum, col. 5, lines 28-30).

Regarding claim 4, Fruchtbaum teaches the reactor as claimed in claim 3, the extractor comprising a pump (the pump 14) (see Fruchtbaum, Fig. 1) and the variation means comprising means for varying the level of the pump in the chamber (the 35 USC §§ 112(f) corresponding structure for “means for varying the level of the pump” is a winch to control a cable or chain, or equivalents thereof (see instant Specification, para. 0125 and Fig. 2A)) (the winch 54) (see Fruchtbaum, col. 5, lines 28-30 and Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haslem (US 2010/0230347) which discloses an apparatus for managing layers of different densities at different levels in a tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/22/2022